Little, J.
1. A local act passed in 1883, applicable to two counties only, and by its terms prohibiting and making penal in either, after an election therein, for which the act made provision, should result in a specified way, the sale of “ intoxicating, spirituous, vinous, or malt liquors of any kind and in any quantity, . . except wine for sacramental purposes, ’ ’ did not affect or modify the operation, in either county, of the act of February 27, 1877, with respect to thesale of domestic wines(Acts 1877,p. 33), when the act first named contained a proviso that nothing therein should “ be so construed as to prevent any person from selling domestic wines and cider made by them in said county,” the words “in said county,” as here used, evidently relating to the place of sale and not to the place of manufacture.
2. Because of such a proviso, the act embracing the same obviously differs in a most material particular from those which were under consideration in the cases of Papworth v. State, 103 Ga. 36; O’Brien v. State, 109 Ga. 51; Embry v. State, Id. 61; Tinsley v. State, Id. 822; and was not violative of that clause of the constitution which prohibits special legislation in any case for which provision has been made by an existing general law.
3. It follows from the foregoing that the special prohibition act of September 26, 1883, for the counties of Thomas and Cobb (Acts 1883, pp. 605, 606), the provisions of which now material are summarized in the first of the preceding notes, was not contrary to the above-mentioned clause of the constitution.
4. An indictment based on this act was not open to demurrer on the ground that it was in violation of that clause and for this reason unconstitutional.

Judgment affirmed.


All the Justices concurring.